Citation Nr: 1538213	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a schedular disability rating higher than 50 percent for service-connected pes planus.

2.  Entitlement to an extraschedular disability rating higher than 50 percent for service-connected pes planus.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1980 to May 1981, and she has achieved "veteran" status by merit of her service-connected pes planus.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2011 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The SMC issue was characterized as "aid and attendance/housebound."  These are two different SMC benefits.  The Veteran never filed a claim for the "housebound" SMC benefit, nor is that issue reasonably raised by the record.  She solely requested the "aid and attendance" SMC benefit and also solely appealed the denial of this benefit.  Thus, the Board will address the aid and attendance claim, but does not consider the scope of the appeal to include a housebound claim.

The pes planus extraschedular issue is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran is in need of regular aid and attendance of another person due to her service-connected bilateral pes planus.

2.  The Veteran's service-connected bilateral pes planus has been manifested by pronounced symptoms and she is in receipt of the maximum schedular rating for this disability.
CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).

2.  The criteria for a schedular rating higher than 50 percent for service-connected bilateral pes planus have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With regard to the Veteran's claim seeking SMC based on the need for aid and attendance of another, the Board is granting the benefit sought.  Accordingly, and errors with regard to the notice and assistance provided to the Veteran, as it pertains to this claim, have been rendered moot and will not be further addressed.

With regard to the Veteran's claim seeking a higher schedular rating for her service-connected bilateral pes planus, the Veteran's claim must be denied as a matter of law; accordingly, VA's notice and assistance provisions are inapplicable.

Special Monthly Compensation

The Veteran asserts that her service-connected bilateral pes planus, for which she receives the maximum (50 percent) evaluation available pursuant to the rating criteria for pes planus, renders her unable to function independently and requires her to enlist the aid and attendance of another.  

SMC is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: the inability of the claimant to dress or undress herself or to keep herself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require her to be in bed.  The determination must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The RO obtained a VA aid and attendance examination, conducted by a VA physician, in May 2011, and the Veteran submitted a VA aid and attendance form, also completed in May 2011, by a VA nurse practitioner.  According to both medical professionals, the Veteran is in need of regular aid and attendance as a result of her service-connected foot disabilities.  Specifically, in the medical opinions of both practitioners, the Veteran's service-connected foot disabilities impede her ability to dress, bathe, use the toilet, prepare meals, shop for groceries, and perform household chores.  Essentially, the medical professionals both conclude that due to the Veteran's limited capacity to stand and ambulate as the result of her foot disabilities, she requires the regular aid and attendance of another.

In sum, both VA medical professionals concluded that the Veteran is in need of the aid and attendance of another as a result of her service-connected bilateral pes planus, and there is no medical or lay evidence suggesting otherwise.  When reasonable doubt is resolved in her favor, the Board concludes that the Veteran should be awarded SMC based on her need for the aid and attendance of another.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Schedular Increased Rating Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's service-connected bilateral pes planus has been evaluated pursuant to the rating criteria outlined in Diagnostic Code 5276 for acquired flat feet, which assigns a 50 percent rating for pronounced symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent rating is the maximum schedular rating for flat feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Because 50 percent is the highest schedular rating available for bilateral pes planus, there is no legal basis for the assignment of a higher schedular rating.  Pes planus is specifically listed in the rating criteria, so no other foot diagnostic code would be appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed, including pes planus).  Accordingly, the Veteran's claim seeking an increased schedular rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

SMC based on the need for aid and attendance of another is granted.

A schedular rating higher than 50 percent for service-connected bilateral pes planus is denied.  


REMAND

With regard to the Veteran's claim seeking an extraschedular rating higher than 50 percent for bilateral pes planus, the record is insufficient to determine whether a referral to the Director of Compensation and Pension for such consideration is warranted.  In that regard, the Veteran's May 2011 VA examination referenced recent VA podiatric treatment; however, none of the Veteran's VA treatment is of record, and these outstanding, relevant records must be obtained.  

Further, given the approximate four years that have elapsed since the Veteran was afforded a VA examination, coupled with the additional delay in adjudicating this appeal created by the necessity of remanding the claim, the Board finds the Veteran should also be afforded a new VA foot examination.   

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records.

2.  Schedule the Veteran for a VA examination performed by an appropriate medical professional to determine the current severity of her service-connected bilateral pes planus.  The Veteran's claims file, to include all electronic files, must be made available to the examiner for review.

After eliciting a history of her foot impairments from the Veteran and the related functional impact, the examiner is to conduct a relevant clinical examination to determine the current severity of the Veteran's bilateral pes planus.  

3.  Then, readjudicate the Veteran's claim seeking an extraschedular rating higher than 50 percent for her service-connected bilateral pes planus.  If the full benefit sought remains denied, issue a statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


